            Case 1:21-cv-00490-VEC Document 8 Filed 01/21/21 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 1/21/2021
 -------------------------------------------------------------- X
 GLOBAL CAPITAL PARTNERS FUND LLC,                              :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :           21-cv-0490 (VEC)
                                                                :
 WE WOULD AGRICULTURAL HOLDINGS LP, :                                            ORDER
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on January 21, 2021, Plaintiff initiated this case (Dkt. 1);

        WHEREAS the complaint indicates that Plaintiff is a limited liability company and

Defendant is a limited partnership (Dkt. 1);

        WHEREAS the Court must be satisfied that it has subject matter jurisdiction over this

action and cannot do that without more information;

        IT IS HEREBY ORDERED THAT: No later than February 1, 2021, Plaintiff must

submit a letter identifying the members of the LLC and the LP and their respective citizenships.

If any of the members is, itself, an LLC or LP, the letter must identify those members and their

citizenship as well.



SO ORDERED.
                                                                    ________________________
Date: January 21, 2021                                                 VALERIE CAPRONI
      New York, New York                                             United States District Judge
